Citation Nr: 0307000	
Decision Date: 04/11/03    Archive Date: 04/14/03

DOCKET NO.  00-20 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma. 


THE ISSUE

Whether the delimiting date for receiving educational 
assistance benefits under Chapter 30, Title 38, United States 
Code, is correct.



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  



INTRODUCTION

The veteran served on active duty from September 27, 1967, to 
April 15, 1975, and from June 3, 1982, to November 30, 1994.   

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from adverse action by the 
Department of Veterans Affairs (hereinafter VA) Regional 
Office in Muskogee, Oklahoma, (hereinafter RO).  Following a 
move by the veteran, the case came within the jurisdiction of 
the VA Regional Office in Nashville, Tennessee.  In December 
2002, a hearing was held at this regional office before the 
Board Member signing this document, who was designated by the 
Chairman to conduct the hearing pursuant to 38 U.S.C.A. 
§ 7102(b) (West 2002).   
 

FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained. 

2.  The RO correctly reduced the veteran's delimiting date 
for the receipt of VA Chapter 30 educational benefits by the 
number of days he was not on active duty between January 1, 
1977, and June 30, 1985.

3.  The veteran's adjusted delimiting date is July 2, 1999. 


CONCLUSION OF LAW

The veteran's delimiting date for receiving educational 
assistance benefits under Chapter 30, Title 38, United States 
Code, is July 2, 1999.  38 U.S.C.A. §§ 3031, 3033 (West 
2002); 38 C.F.R. §§ 21.7050, 21.7051, 21.7142 (2002); Sabonis 
v. Brown, 6 Vet. App. at 426, 430.  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Applicability of the Veterans Claims Assistance Act

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA) codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West Supp. 2002) and implementing 
regulations 66 Fed. Reg. 45, 620 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.316(a).  
However, because in the adjudication below the law, and not 
the evidence, is dispositive of this claim, the VCAA is not 
applicable.  See also, Smith (Caludus) v. Gober, 14 Vet. App. 
227 (2000) (holding that the VCAA did not affect federal 
statute that prohibits payment of interest on past due 
benefits), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Sabonis, 6 
Vet. App. at 426, 430.  Nonetheless, the veteran has not 
indicated at any stage in this appeal that pertinent evidence 
exists, or that such evidence was brought to the attention of 
the RO or the Board and not obtained.  The veteran was 
afforded the opportunity to submit arguments in support of 
the claim, and was informed of the legal basis for the denial 
of his claim by a January 2000 letter from the RO and by a 
July 2000 statement of the case.  Thus, even if the VCAA is 
applicable to this case, the Board concludes that VA has 
satisfied its duties as set out in this legislation to notify 
and to assist the veteran with respect to the issue 
adjudicated in this decision.  


II.  Legal Criteria/Analysis

For background purposes, it is noted that the Chapter 34 
program (Chapter 34, Title 38, United States Code) was 
discontinued as of December 31, 1989.  Educational assistance 
benefits under Chapter 34 were available to veterans for 
qualified programs for a period of ten years following 
separation from service.  38 U.S.C.A. § 3452(a).  A veteran 
who served a continuous period of not less than 18 months of 
active duty after January 31, 1955 and was released under 
conditions satisfying his or her active duty obligation was 
entitled to full-time educational assistance for a period of 
45 months (or equivalent part-time assistance).  38 U.S.C.A. 
§ 3461(a).  As noted above, the veteran's first period of 
honorable active service was from September 27, 1967, to 
April 15, 1975, and as such, he was entitled to Chapter 34 
benefits.  (A March 1981 record indicates that the veteran 
was certified for eligibility for Chapter 34 benefits for 
instruction at Southern Illinois University.)  

The veteran was separated from his second period of service 
in November 1994, but he did not file a claim for educational 
benefits under the Chapter 30 program until December 1999.  
In this regard, it is noted that the governing legal criteria 
provide a ten-year period of eligibility during which an 
individual may use his entitlement to Chapter 30 educational 
assistance benefits; and this period begins on the date of 
the veteran's last discharge from active duty.  38 U.S.C.A. § 
3031(a); 21.7050(a).  In this case, as he was separated from 
his final period of duty on November 30, 1994, the veteran's 
10 year "delimiting date" for utilizing his Chapter 30 
benefits was December 1, 2004.  

However, a fact crucial to this case that led to the denial 
of the veteran's claim below is that for individuals whose 
eligibility is based on 38 U.S.C.A. § 3011(a)(1)(B)(i), as is 
the case here, the ten-year period of eligibility is reduced 
by the amount of time equal to the time that the veteran was 
not serving on active duty during the period beginning 
January 1, 1977, and ending June 30, 1985.  38 U.S.C.A. § 
3031(e); 38 C.F.R. § 21.7050(b).  In the instant case, the 
veteran had a break between his initial and second period of 
active duty, beginning April 16, 1967, and ending June 2, 
1982.  Thus, for the period beginning January 1, 1977, and 
ending June 30, 1985, the veteran did not service on active 
duty for, as calculated by the RO, 1,979 days.  When these 
1,979 days were reduced from the initial delimiting date of 
December 1, 2004, the "adjusted" delimiting date was 
calculated by the RO as being July 2, 1999. 

Based on the legal criteria listed above and the evidence of 
record, the Board finds that the RO properly adjusted the 
veteran's delimiting date for Chapter 30 educational 
assistance benefits.  Specifically, it is not disputed that 
the veteran was not on active duty for the period in question 
between his two periods of active duty.  Instead, the veteran 
has contended in writing and sworn testimony that it was his 
understanding, from those advising him and publications 
describing the criteria for VA educational benefits, that he 
had until sometime in 2004, or 10 years after his final 
separation from service, to utilize his VA educational 
benefits.  In short, however, the RO properly, as required by 
law, computed his reduced date and correctly determined that 
the period between the veteran's relevant periods of active 
duty resulted in an adjusted delimiting date of July 2, 1999.  

The Board does not find any evidence that the VA failed to 
properly inform the veteran of the eligibility requirements 
for educational benefits.  However, notwithstanding VA's 
obligation to correctly inform the veteran about basic 
eligibility or ineligibility for Chapter 30 educational 
assistance benefits, the remedy for breach of such obligation 
could not involve payment of benefits where statutory 
requirements for such benefits are not met.  See Harvey v. 
Brown, 6 Vet. App. 416, 424 (1994).  Inaccurate advice would 
not create any legal right to benefits where such benefits 
are otherwise precluded.  See Shields v. Brown, 8 Vet. App. 
346, 351 (1995); see also McTighe v. Brown, 7 Vet. App. 29, 
30 (1994) ("[e]rroneous advice given by a government 
employee cannot be used to estop the government from denying 
benefits.").  While the Board is sympathetic to the 
arguments and testimony submitted by the veteran, and regrets 
any harm which may have resulted form his confusion as to his 
eligibility for the benefits sought, the legal criteria 
governing the payment of education benefits are clear and 
specific, and the Board is bound by them.  
38 C.F.R. § 7104(c).  Thus, as the disposition of this claim 
is based on the law, and not on the facts of the case, the 
claim must be denied based on a lack of entitlement under the 
law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).





	(CONTINUED ON NEXT PAGE)


ORDER

The appeal is denied.



	                        
____________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

